Citation Nr: 1018786	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-03 523A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
symptomatic lumbar arthrosis, evaluated as 20 percent 
disabling prior to June 9, 2005 and as 40 percent disabling 
from June 9, 2005.

2.  Entitlement to an initial evaluation in excess of 20 
percent for post-surgical changes with fusion of the talar 
bone and calcaneus, right foot.  

3.  Entitlement to a higher initial evaluation for 
intermittent symptomatic internal hemorrhoids, evaluated as 0 
percent disabling prior to June 9, 2005 and as 10 percent 
disabling from June 9, 2005.

4.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).  

5.  Entitlement to an initial evaluation in excess of 10 
percent for patellar tendonitis, right.  

6.  Entitlement to service connection for a right foot rash.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to January 
2004.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The RO and Insurance Center in Philadelphia, Pennsylvania 
certified this appeal to the Board for review.


FINDING OF FACT

On April 19, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that he no longer wished to pursue his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2009).  The appellant or his authorized 
representative may request a withdrawal.  Id.

In this case, on April 19, 2010, prior to the promulgation of 
a decision in the appeal, the Board received notification 
from the Veteran that he no longer wished to pursue his 
appeal.  Based on this statement, which constitutes a 
withdrawal of his appeal, there thus remain no allegations of 
errors of fact or law for appellate consideration and the 
Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


